Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one inner cover” in line 4 and “the inner cover” in line 5. It is unclear which of the inner cover layers “the inner cover” is referring to. Applicant is advised to clarify the claim language.
Claim 1 is rejected for the recitation of “the at least one outer cover” in line 6 and “the outer cover” in lines 6-7. It is unclear which of the outer cover layers “the outer cover” is referring to. Applicant is advised to clarify the claim language. 
Claim 1 is rejected for “a cover layer” in line 7. It is unclear which over layer “a cover layer” is referring to as the claim recites inner cover layer and outer cover layers or if “a cover layer” is an entirely different structure. For purposes of examination, any cover layer will meet the present limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel (PG Pub. 2007/0062173).
Regarding claim 1,
Regarding claim 2, the at least first strand comprises two or more strands of electrically conductive metal of 40 gauge or higher wherein all but one of the two or more strands is coated with an insulating cover or polymer [0006-0009, 0020 and 0023-0024].
Regarding claim 3, the electrically conductive metal of the first strand, second strand or both is copper [0023].
Regarding claim 4-5, the at least first strand, second strand or both are about 0.002 inches which is approximately about 42-44 gauge and copper wires.  
Regarding claims 6-7, the core comprises two 40 gauge or higher copper wires wherein one of the two strands is coated with an insulating cover or polymer [0020-0023]. The two copper wires are each of 44 gauge.
Regarding claim 8, Hummel teaches the core further comprises a stainless steel wire having the claimed diameter which is also coated with an insulating cover or polymer [0020 and 0022]. 
Regarding claim 9, the outer cover is formed from at least one strand of yarn selected from the group consisting of nylon and polyester. 
Regarding claim 10, the core further comprises fiberglass having a denier of from 100-300 [0019].
Regarding claim 11, Hummel are silent regarding a yarn being a conductive composite sewing thread. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the yarn in a number of uses, including as a conductive sewing thread.
Regarding claims 12-13, the yarn has a composite denier in the claimed range [0006]. 
Regarding claim 15, Hummel teaches a stretch conductive composite yarn comprising a core, at least one cover layer wrapped helically around the core wherein the at least one cover . 
Claims 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel (PG Pub. 2007/0062173) in view of Threlkeld (PG Pub. 2006/0048495).
Regarding claim 14, Hummel is silent regarding the lubricant. However, Threlkeld teaches a lubricant comprising silicone or paraffin provided to the yarn in order to provide the yarn with the ability to withstand heat in the sewing operation. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lubricant, including paraffin or silicone, of Threlkeld in Hummel in order to provide the yarn with the ability to withstand heat in the sewing operation and arrive at the claimed invention. 
Regarding claims 16-17 and 19, Hummel teaches a garment including a fabric having a conductive pattern comprising segment or grid comprising a knit or woven fabric. Hummel is silent regarding use of the yarn as a sewing thread. However, Threlkeld teaches a garment including a yarn used as a sewing thread and it would have been obvious to one of ordinary skill in the art to use the thread and create a segment, pattern or grid on the fabric by sewing the conductive composite into the fabric in the form a of a segment, pattern or grid. 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel (PG Pub. 2007/0062173) in view of Threlkeld (PG Pub. 2006/0048495) in view of Jayaraman (US Patent 6,970,731).
Regarding claims 18 and 20, The previous combination is silent regarding the claimed sensors. However, Jayaraman teaches one or more sensors capable of transmitting data signals through the conductive composite yarn wherein the one more sensors are electrically connected to one or more ends of the electrically conductive composite yarn in order to reduce skin irritation and monitor vital s signs or other electrical impulses. It would have been obvious to one of ordinary skill in the art to use the sensors of Jayaraman in order to reduce skin irritation and monitor vital s signs or other electrical impulses and arrive at the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Shawn Mckinnon/Examiner, Art Unit 1789